Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 2-9, 11-15, 17, 19, 21-25, 28-36, 38-40, 42-45 and 47-49 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 9, the prior art of record does not teach alone or in combination An apparatus for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, the apparatus comprising: an inductive sense circuit having a sense coil configured to inductively sense the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces noise that interferes with a detection sensitivity of the sense coil; and a processor configured to: apply a sense signal to the inductive sense circuit to inductively sense the presence of the object, and adjust at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein the electrical characteristic comprises an impulse response of the inductive sense circuit when the waveform of the sense signal is a pulse waveform or a frequency response of the inductive sense circuit when the waveform of the sense signal is suitable to measure the frequency response in combination with all other elements in claim 9.

Regarding claims 8, 13, the claims are allowed as they further limit allowed claim 9.

Regarding claim 11, the prior art of record does not teach alone or in combination an apparatus for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, the apparatus comprising: an inductive sense circuit having a sense coil configured to inductively sense the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces noise that interferes with a detection sensitivity of the sense coil; and a processor configured to: apply a sense signal to the inductive sense circuit to inductively sense the presence of the object, and adjust at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein the processor is further configured to actively compensate for a fundamental frequency component of the noise as measured at a measurement location by additionally applying a compensation signal to the inductive sense circuit, and wherein the inductive sense circuit comprises a plurality of inductive sense circuits, each including a sense coil; and wherein the processor is further configured to multiplex measurements of the electrical characteristic of the plurality of respective sense coils, to detect a change in the measured electrical characteristics, and determine presence of the object based on the detected change in combination with all other elements in claim 11.

Regarding claim 40, the claim is allowed as they further limit allowed claim 11.

Regarding claim 14, the prior art of record does not teach alone or in combination an apparatus for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, the apparatus comprising: an inductive sense circuit having a sense coil configured to inductively sense the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces noise that interferes with a detection sensitivity of the sense coil; and a processor configured to: apply a sense signal to the inductive sense circuit to inductively sense the presence of the object, and adjust at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein the processor is configured to apply a periodic pulse signal in synchronism with the operating frequency of the wireless power transmitter and wherein the processor is further configured to improve the detection sensitivity by adjusting a pulse phase to a suitable time instance with respect to switching transients generated by the wireless power transmitter in combination with all other elements in claim 14.

Regarding claim 19, the prior art of record does not teach alone or in combination an apparatus for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, the apparatus comprising: an inductive sense circuit having a sense coil configured to inductively sense the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces noise that interferes with a detection sensitivity of the sense coil; and a processor configured to: apply a sense signal to the inductive sense circuit to inductively sense the presence of the object, and adjust at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein the inductive sense circuit is configured as a resonant circuit having a resonant frequency substantially at the frequency of the sense signal applied to the inductive sense circuit, and wherein the processor is configured to adjust the frequency of the sense signal to improve the detection sensitivity while remaining substantially at resonance of the inductive sense circuit in combination with all other elements in claim 19.

Regarding claims 2-7, 12, 15 and 17, the claims are allowed as they further limit allowed claim 19.

Regarding claim 25, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively an impulse response of the inductive sense circuit when the waveform of the sense signal is a pulse waveform or a frequency response of the inductive sense circuit when the waveform of the sense signal is suitable to measure the frequency response in combination with all other elements in claim 25.

Regarding claims 42-43, the claims are allowed as they further limit allowed claim 25.

Regarding claim 32, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively sensing, via a plurality of inductive sense circuits each having a sense coil, the presence of the object based on an electrical characteristic of a respective one of the sense coils that changes when the object is within a sufficient distance from the respective sense coil, wherein a coupling between the wireless power transmitter and the respective sense coil produces a noise that interferes with a detection sensitivity of , and wherein adjusting the frequency of the sense signal comprises adjusting the frequency of the sense signal applied to each of the plurality of inductive sense circuits in a manner such that -8-Application No.: 16/438,104 Filing Date:June 11, 2019 the noise remains outside of a sensitive frequency range as defined by the filtering of the at least one of a voltage or current signal in combination with all other elements in claim 32.

Regarding claims 21-24, 28-31 and 33-36 the claims are allowed as they further limit allowed claim 32.

Regarding claim 38, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively sensing, via an inductive sense circuit having a sense coil, the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces a noise that interferes with a detection sensitivity of the sense coil; applying a sense signal to the inductive sense circuit to , and wherein avoiding the produced noise comprises actively compensating for a fundamental frequency component of the noise as measured at a measurement location by additionally generating and applying a compensation signal to each of the plurality of inductive sense circuits in combination with all other elements in claim 38.

Regarding claims 44-45 and 47, the claims are allowed as they further limit allowed claim 38.

Regarding claim 39, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively sensing, via an inductive sense circuit having a sense coil, the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces a noise that interferes with a detection sensitivity of the sense coil; applying a sense signal to the inductive sense circuit to inductively sense the presence of the object; and adjusting at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein applying a sense signal comprises generating and applying a periodic pulse signal in synchronism with the operating frequency of the wireless power transmitter and wherein improving a detection sensitivity comprises adjusting the pulse phase to a suitable time instance with respect to switching transients generated by the wireless power transmitter in combination with all other elements in claim 39.

Regarding claim 48, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively sensing, via a plurality of inductive sense circuits each having a sense coil, the presence of the object based on an electrical characteristic of a respective one of the sense coils that changes when the object is within a sufficient distance from the respective sense coil, -11-Application No.: 16/438,104 Filing Date:June 11, 2019 wherein a coupling between the wireless power transmitter and the respective sense coil produces a noise that interferes with a detection sensitivity of the respective sense coil; applying a sense signal to each of the plurality of inductive sense circuit to inductively sense the presence of the object via the plurality of inductive sense circuits; and adjusting at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein adjusting the waveform of the sense signal comprises adjusting the waveform of the sense signal applied to each of the plurality of inductive sense circuit, and wherein each of the plurality of inductive sense circuits is configured as a resonant circuit having a resonant frequency substantially at the frequency of the sense signal applied to each of the inductive sense circuits in combination with all other elements in claim 48.

Regarding claim 49, the prior art of record does not teach alone or in combination a method for detecting a presence of an object located in a charging region of a wireless power transmitter having an operating frequency, comprising: inductively sensing, via an inductive sense circuit having a sense coil, the presence of the object based on an electrical characteristic of the sense coil that changes when the object is within a sufficient distance from the sense coil, wherein a coupling between the wireless power transmitter and the sense coil produces a noise that interferes with a detection sensitivity of the sense coil; applying a sense signal to the inductive sense circuit to inductively sense the presence of the object; and adjusting at least one of a waveform of the sense signal or the operating frequency of the wireless power transmitter to avoid the noise, wherein adjusting the waveform of the sense signal comprises adjusting a frequency of the sense signal to improve the detection sensitivity, and wherein the inductive sense circuit is configured as a resonant circuit having a resonant frequency substantially at the frequency of the sense signal applied to the inductive sense circuit; and further comprising adjusting the frequency of the sense signal to improve the detection sensitivity while remaining substantially at resonance of the inductive sense circuit in combination with all other elements in claim 49.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858